As filed with the Securities and Exchange Commission on May 14, 2014 1933 Act File No. 333-165300 1940 Act File No. 811-22394 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 11 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 12 [X] CHOU AMERICA MUTUAL FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 (207) 347-2088 Megan Hadley Koehler Atlantic Fund Services Three Canal Plaza, Suite 600 Portland, Maine 04101 Copy to: Todd P. Zerega Reed SmithLLP 225 Fifth Avenue Pittsburgh, PA 15222-2716 It is proposed that this filing will become effective: [X] immediately upon filing pursuant to Rule 485, paragraph (b)(1) [ ] on , pursuant to Rule 485, paragraph (b)(1 ) [ ] 60 days after filing pursuant to Rule 485, paragraph (a)(1) [ ] on , pursuant to Rule 485, paragraph (a)(1) [ ] 75 days after filing pursuant to Rule 485, paragraph (a)(2) [ ] on , pursuant to Rule 485, paragraph (a)(2) [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This PEA No. 11 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No. 10 to the Trust’s Registration Statement.  SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it has met all of the requirements for effectiveness of this registration statement under Rule 485(b) of the Securities Act of 1933 and that it has duly caused this amendment to its registration statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Toronto and the Province of Ontario, Canada on May 14, 2014. CHOU AMERICA MUTUAL FUNDS By: /s/ Francis S.M. Chou Francis S.M. Chou President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed below by the following persons in the capacities indicated on May 14, 2014. (a) Principal Executive Officer /s/ Francis S.M. Chou Francis S.M. Chou Principal Executive Officer (b) Principal Financial Officer /s/ Michael J. McKeen Michael J. McKeen Principal Financial Officer (c) A majority of the Trustees Francis S.M. Chou, Trustee* David McLean, Trustee* Lily Pinarello, Trustee* By: /s/ Megan Hadley Koehler Megan Hadley Koehler As Attorney-in-fact * Pursuant to powers of attorneypreviously filed. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
